MEMORANDUM **
David M. Fink appeals pro se the district court’s order denying his “Application for Order for Service of Process by the Sheriff and/or Registered Process Server.” We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.
Fink sought a writ of execution, which the district court properly issued. See Fed.R.Civ.P. 69(a)(1); Hilao v. Estate of Marcos, 95 F.3d 848, 854 (9th Cir.1996). Fink argues that the writ of execution forms should be amended to make them “self-executing orders.” Fink fails to show any reason why he, unlike other successful litigants, is entitled to a special form of writ of execution to recover his money judgment.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.